*168ON MOTION POR REHEARING
March 26, 1934
Mr. Justice Córdoya Davila
delivered the opinion of the court.
The petitioner moves that we reconsider our judgment, principally on the ground that we have not passed on the opposition filed by the People of Puerto Rico. There is no need to pass on it. The petitioner brought dominion proceedings, which the court may not decide in her favor, whether or not an opposition is filed, unless the essential allegations of the petition are established. The petitioner alleges that her husband, Luis Texidor Ortiz, derives his rights to the property with respect to which the dominion proceedings were brought, from a title which goes back to 1859, and which was recorded in the registry of property with the curable defect that the boundaries of the parcel are not stated in relation with the points of the compass. This title, indeed, refers to a parcel of 50 acres, bounded by Francisca Colón, Cruz Aponte, and the river. The petitioner has not proved that this parcel is the same as that described in the petition. The property described in the petition ■ appears to be bounded on the north by Carlos Blondet, on the south by Rafael Larrauri, on the east by Juan Poventud, and on the west by Miguel Madera and José Rivera. No explanation is offered as to why the boundary of the old parcel, from which Mr. Texidor’s rights are allegedly derived, with the river has disappeared.
Reference is made, in an aclaratory deed executed before a notary by Tomás Cruz Rivera, to a will made on August 16, 1915 by José de los Santos Cruz, wherein the boundaries of the parcel of 50 acres are described as they then existed, and which shows them to be the same as those set out in the petition.
We have no other information as to the existence of this document, which was not offered in evidence. The only will *169which, appears in the record is that made by José de los Santos Cruz on November 4, 1913, and this document does not mention the boundaries of the parcel. In the aclaratory deed, which was not admitted in evidence, Tomás Cruz Eivera states that the parcel recorded in the registry appears to be bounded on the west by the Plata Eiver, and the registrar expressly noted the enrabie defect that the document presented to him did not show the boundaries of the parcel in relation to the points of the compass. It is not true that the parcel appears to be bounded on the west by the Plata Eiver. We abstained from passing any judgment on the said aclaratory deed, inasmuch as it is not part of the evidence in the case, and in order to leave the petitioner entirely free to correct, in the manner provided by law, the curable defects noted by the registrar of property.
The documentary evidence offered by the petitioner in support of the title alleged to be in Luis Texidor Ortiz, refers exclusively to the old parcel which belonged to Doña Leo-cadia, and it has not been proved that this parcel is the same one which is described in the petition. It would be idle, therefore, to decide the question raised by the People of Puerto Eico in its opposition to the declaration of dominion title in Luis Texidor Ortiz to a parcel which has not been identified.
We have not considered any oral evidence in our opinion because, as we have said and now repeat, the transcript of the evidence appearing in the record consists only of the documentary evidenc.e produced by the petitioner in the new and last hearing of this case before the lower court. The evidence introduced at the first hearing held before Judge Eafael López Antongiorgi, deceased, has not been brought up to this court.
The motion for reconsideration is denied.